Title: From Thomas Jefferson to Caspar Wistar, 25 November 1808
From: Jefferson, Thomas
To: Wistar, Caspar


                  
                     Dear Sir
                     
                     Washington Nov. 25. 08.
                  
                  In the course of the day on which you left us here in July last, a young medical gentleman called on me in the expectation of meeting you here & of being presented by you. he of course had to make himself known, and by papers which he produced I saw indeed that he occupied ground in the opinions of my medical friends in Philadelphia far above the common. his name I have forgotten, & have but an indistinct recollection of the part of Virginia of which he said he was a native, but I think it was Fauquier, or Culpeper or Orange or of that region of our country, to which he was then going from Philadelphia, but undecided whether he should not return & settle himself as a Surgeon in Philadelphia. these circumstances must certainly be to you a distinct designation of the person I mean, and I must pray you to give me his name & residence, & minutely his character, Surgical, medical, moral & social. there is an appointment now to make, which tho only of the Surgeon to the new Virginia regiment, will probably place the person in a better situation in the hospital when that shall be established. we have many applicants, under consideration with whom I should be glad to place this person. time presses the appointment which I have put off only till I can hear from you.   I have lately recieved from France another copy of the 1st. vol. of the Essaie de Geologie de Faujas, which enables me to request you to keep for your own use the one I lent you. the 2d. vol. has never appeared. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               